Citation Nr: 1812719	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-01 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for prostate cancer status post radical systoprostatectomy, pelvic lymphadenectomy, and ileal conduit urinary diversion, due to herbicide agent exposure. 


REPRESENTATION

Veteran represented by:  Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1972.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans (VA) Regional Office (RO) in New Orleans, Louisiana.  
 
In a pre-conference conference, the Veteran's representative agreed to withdraw the request for a hearing on the issue before the Board if the undersigned found a basis to grant the issue based on a review of the record, which has been found.


FINDINGS OF FACT

1. The probative, competent evidence of record supports a finding that  the Veteran's duties at the Takhli Royal Thai Air Force Base (RTAFB) during the Vietnam War took him at or near the base perimeter, and he is therefore presumed to have been exposed to herbicide agents. 

2. The Veteran has a current diagnosis of prostate cancer. 


CONCLUSION OF LAW

The criteria for service connection for prostate cancer status post radical systoprostatectomy, pelvic lymphadenectomy, and ileal conduit urinary diversion due to herbicide agent exposure have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Veteran asserts that his prostate cancer is due to his military service and the record reflects a current diagnosis for prostate cancer.  See April 2011 VA examination.  Thus, the remaining question is whether the Veteran's prostate cancer is related to military service.

Under 38 C.F.R. § 3.309(e), a presumption of service connection arises for a Vietnam Veteran (presumed exposed to an herbicide agent) who develops one of several enumerated conditions associated with herbicide agent exposure, to include prostate cancer.  The enumerated diseases shall be service connected, even if there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 U.S.C. § 1113 (2012); 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §3.309(e).

In this case, the Veteran did not have service in the Republic of Vietnam; rather he has asserted that he was exposed to herbicide agents while serving at Takhli RTAFB from March 1969 to January1970. 

VA has established a procedure for verifying exposure to herbicide agents in Thailand during the Vietnam War.  VA concedes herbicide agent exposure for United States Air Force Veterans who served in Thailand during the Vietnam War at certain RTFABs, to include Takhli RTAFB, if they served as security policemen, security patrol dog handlers, members of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See VA Adjudication Procedures Manual M21-1.IV.ii.1.H.5.b (accessed February 9, 2017). 

During the February 2016 Decision Review Officer (DRO) hearing the Veteran testified that while he was stationed at Takhli RTAFB his duties included working as a tool crib attendant and as an Assistant Crew Chief.  He testified that as Assistant Crew Chief he performed maintenance on the aircraft on the flight line and he testified that the flight line is near the perimeter of Takhli RTAFB.  He testified that on occasion he would stand out in the grassy areas of the flight line waiting for the pilots to perform their checks.

Military personnel records reveal that the Veteran was stationed at Takhli RTAFB during the Vietnam War and that his military duties included working as an F-105 Mechanic, AIC Tool Crib - Swing Shift, and Assistant Crew Chief in March, April, and June 1969.  The Veteran submitted a photograph of himself on the flight line dated April 1969.  He submitted a map of the Takhli RTAFB and the February 1973 Project Contemporary Historical Examination of Current Operations (CHECO) report that shows that the flight line was near the perimeter of the base. This evidence corroborates the Veteran's testimony of working on the flight line at or near the perimeter of the base.  The Board acknowledges that the Veteran is competent to describe the conditions of his service and finds that the statements are credible. 

Based on the Veteran's military duties, his active service at Takhli RTAFB during the Vietnam War, his statements of performing his duties on aircraft on the flight line near the perimeter of the base, and the corroborating evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran served near the perimeter of Takhli RTAFB base.  Accordingly, the Board finds that the Veteran is presumed to have been exposed to herbicide agents during his military service.  38 U.S.C. § 5107.  As noted, the Veteran has a current diagnosis of prostate cancer, a condition presumed to be related to herbicide agent exposure under 38 C.F.R. § 3.309(e).  Thus, the claim for service connection is granted. 

ORDER

Service connection for prostate cancer status post radical systoprostatectomy, pelvic lymphadenectomy, and ileal conduit urinary diversion due to herbicide agent exposure is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


